United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                             No. 03-21092                         Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

GERONIMO LIPIT,

                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:02-CR-722-2
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Geronimo Lipit has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).   Our independent review of the

brief filed by counsel, Lipit’s response, and the record

discloses no nonfrivolous issue for appeal.    The motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.